DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed October 22, 2021, with respect to claim 1 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. The Applicant successfully incorporated previously indicated allowable subject matter into independent claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor comprising opposing first and second internal electrodes, wherein the first internal electrode comprises third and fourth via holes and the second internal electrode comprises first and second via holes. First and second connection electrodes penetrate the ceramic body and are connected to the first internal electrodes and first and second external electrodes, which are positioned on opposing external surfaces of the ceramic body. Third and fourth connection electrodes penetrate the ceramic body and are connected to the second internal electrodes and third and fourth external electrodes, which are positioned on opposing external surfaces of the ceramic body. A ratio of a distance between the first and second connection electrodes or a distance between the third and fourth connection electrodes to a distance between the first via hole and the third via hole or a distance between the second via hole and the fourth via hole is 5.0 or less.  The prior art further does not teach a ratio of a distance between the first and second connection electrodes or a distance between the third and fourth connection electrodes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848